Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 213-216 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 203 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 203 recites the limitation that the peelable layer be made transparent. This contradicts the applicants disclosure which describes the peelable layer as a necessary protection against light damage to a product. On page 19 of the instant specification the applicant specifically describes a transparent container which is covered by a light blocking peelable layer. Nowhere in the instant specification is the peelable layer described as transparent. It would appear that this claim was intended to refer to the second wall rather than the peelable layer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 196, 199-201, 204-206, 209-212 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US PGPub 2004/0188281 (Iwasa).
In Re claim 196 Iwasa discloses a package comprising a first wall (50); a second wall (51) sealed against the first wall to define at least a first compartment (5) to contain a substance therein; and a peelable layer (52, peelable in Paragraph 47) comprising a cavity that is formed to accommodate the first compartment when the peelable layer is arranged in contact with the second wall defining the first compartment such that the cavity comprises a formed region that overlays the second wall defining the first compartment (cavity shown overlaying first compartment in Figure 2).
In Re claim 199 Iwasa discloses a peelable layer manufactured from foil (Paragraph 46). Regarding the limitation of preforming, the method of manufacture of an apparatus is accorded patentable weight only where the applicant has demonstrated that said method results in a difference in the performance of the apparatus.
In Re claim 200 Iwasa discloses a peelable layer which blocks light (Paragraph 46).
In Re claim 201 Iwasa discloses a second wall having a higher transmission rate of light than the peelable layer (the peelable layer blocks light while the second wall permits a user to visually inspect the first compartment, Paragraphs 47 and 54).
In Re claim 204 Iwasa discloses the second wall sealed against the first wall to define at least a second compartment (7), the package further comprising a frangible seal between the first and the second compartment (40, Paragraph 44), and wherein the peelable layer is joined to the second wall at least at the frangible seal (shown in Figure 2).
In Re claim 205 Iwasa discloses detaching the peelable layer to reveal the first compartment (Paragraph 54).
In Re claim 206 Iwasa discloses adhesive joining the peelable layer and the second wall (Paragraph 47).
In Re claim 209 Iwasa discloses liquid medicine (paragraph 37).
In Re claim 210 Iwasa discloses the peelable layer formed separate from the second wall and joined to the second wall along a circumference corresponding to a periphery of the first compartment (Portion P in Figure 8, Paragraph 87).
In Re claim 211 Iwasa discloses a peelable (52) layer which is joined to the second wall (51) at a portion of the second wall sealed against the first wall (50, Figure 6).
In Re claim 212 Iwasa discloses a peelable layer which is in contact with, but not joined to a portion of the second wall defining the first compartment (joined at portion P in Figure 8, Paragraph 87).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 197 and 198 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwasa in view of US PGPub 2007/0228073 (Mazzarino)
In Re claim 197 Iwasa discloses all the limitations, but doesn’t disclose a thermoformed film.
Mazzarino discloses a container for a medicament constructed of a thermoformed material (Paragraph 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Iwasa apparatus by manufacturing the second wall from a thermoformed film, for the reason of ease of manufacture as demonstrated by Mazzarino.
In Re claim 197 Iwasa discloses all the limitations, but doesn’t disclose a web material.
Mazzarino discloses a container for a medicament constructed of a web material (Paragraph 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Iwasa apparatus by manufacturing the peelable layer from a web material, for the reason of ease of manufacture as demonstrated by Mazzarino.
Claim 202 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwasa in view of US Patent 6,162,205 (Schichi).
In Re claim 202 Iwasa discloses all the limitations, but doesn’t discloses a desiccant.
Schichi discloses a medicament container having a film barrier (7) which comprises a desiccant (8), provided to protect the contents of the container from contamination by moisture.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Iwasa apparatus by including a desiccant in the peelable layer, in order to protect the contents of the Iwasa apparatus from moisture contamination.
Claims 207 and 208 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwasa.
In Re claim 207 Iwasa discloses all the limitations, but doesn’t disclose a heat seal between the peelable layer and the second wall.
Iwasa does disclose the use of weak heat sealing to form the frangible seal between the first and second compartments (Paragraph 74).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the technique of weak heat sealing could be used to join the peelable layer and the second wall, since the use of this technique to form the frangible seal indicates that weak heat sealing can form a join which a user can pull apart manually.
In Re claim 208 Iwasa discloses all the limitations, but doesn’t disclose a double sided adhesive member.
The use of double sided adhesive members (such as double sided tape) was old and well known in the art at the time the invention was made.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that a double sided adhesive member could be used to join the peelable layer and the second wall, since the application of a known technique to achieve predictable results requires only ordinary skill in the art.
Regarding the relative adhesion of the connection between the peelable layer and the second wall and the second wall and the first wall. The peelable layer is designed to be manually peeled off of the second wall while the connection between the first and second walls remains intact. The adhesion between the first and second walls is therefore necessarily stronger than the adhesion between the peelable layer and the second wall.
Allowable Subject Matter
Claim 203 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPUb 2009/0299324 (Inoue) discloses a medicament container having layered flexible walls including a light blocking layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753